Murphy, P. J. (dissenting).
I agree with the majority’s finding that defendant Wolf breached the 1978 contract with ABC. However, I disagree with its conclusion that ABC is without remedy even though Wolf is in breach of that 1978 contract. This court should exercise its equitable powers to grant ABC injunctive relief.
*178In the exercise of discretion, which is exercised with caution and reluctance, a court of equity will, in a proper case, enforce a negative covenant against the performance of services elsewhere, if the services of a defendant under a contract are so peculiar, special, unique, extraordinary and irreplaceable that a breach of the contract will result in irreparable injury to the plaintiff, and there is no adequate remedy at law. It should be stressed that a negative covenant need not be expressly set forth in a contract; it may be implicitly found in a contract (28 NY Jur, Injunctions, § 86, at pp 413-414).
In view of the substantial salary that CBS has agreed to pay defendant Wolf under the producer’s and sportscaster’s agreements, CBS cannot seriously contest the fact that Wolfs services are unique. Moreover, paragarah 6 (a) of the producer’s agreement confirms the unique character of Wolfs services in the following language: "6. (a) Artist acknowledges that his services and the rights and privileges granted to CBS hereunder are unique; and CBS shall be entitled to injunctive and other equitable relief to prevent any breach of this Agreement by Artist.”
In determining whether injunctive relief is appropriate, the next question presented is whether ABC has an adequate remedy at law. As the majority observes, ABC did not prove monetary damages at trial. This failure on ABC’s part is not an indication that it has not been damaged; rather it is a sign that ABC’s damages are very difficult to prove.
At this early juncture, ABC can only speculate as to how its ratings might be adversely affected by the loss of Wolfs services. Even at a much later date, ABC will have a formidible task in establishing that its ratings suffered as a direct result of Wolfs defection. Television ratings are influenced and ultimately set by countless variables. The loss of Wolfs services is but one variable that is not easily measured.
The 1978 contract between Wolf and ABC does not contain a negative covenant prohibiting him from working for other television stations if he does not honor the "matching” provision in that contract. Nonetheless, a negative covenant must be read into that contract if ABC’s rights thereunder are to be effectively protected (Rogers Theat. Enterprises v Comstock, 225 App Div 34, 36). Under the terms of that 1978 contract, ABC has a right to match, in substance, any offer made to Wolf in the three-month period after its expiration. As the majority found, Wolf not only received an offer, he accepted *179an offer prior to the expiration of the 1978 contract. This court, in the exercise of its equitable powers, should give ABC the benefit of the contract and permit it to match, in substance, the terms of Wolfs agreements with CBS. For purposes of the "matching” provision, ABC must be required to make an offer that is substantially similar to the combined terms of the sportscaster’s and producer’s agreements.
Therefore, ABC should be given five business days to match the combined offer made by CBS to Wolf. If ABC makes an appropriate offer within that five-day period, Wolf has the choice of either accepting or rejecting it. If he chooses to reject the offer, he should be enjoined from competing against ABC in the New York City area for the two-year period of that contractual offer.
The record indicates that Wolf has had his differences with certain executives at ABC. Wolf believed that those executives did not appreciate his services and that they did not offer him a new contract reflecting the value of his talents. Nonetheless, Wolf was not justified in breaching the 1978 contract because of his deteriorating relationship with those executives. Wolf breached the 1978 contract; he must now bear the consequences, unpleasant and distasteful as they might be.
Finally, there is no merit to the contention that ABC waived its rights under the 1978 contract by signing the letter agreement of February 22, 1980. First, in that letter agreement, ABC specifically reserved its rights under the 1978 contract. Second, at the time the letter agreement was executed, Wolf never informed ABC that he had entered into the written and oral agreements of February 4, 1980. Wolfs silence and deception at that time should not inure to his benefit. Third, ABC was otherwise unaware of the existence of the February 4, 1980 agreements. Consequently, ABC could not have acquiesced in or approved the February 4, 1980 agreements by signing the letter agreement.
Accordingly, the judgment of the Supreme Court, New York County (Sherman, J.), entered June 9, 1980, which dismissed the complaint, should be reversed, on the law, and the complaint should be granted to the extent of permitting ABC, within five business days, to match the terms of CBS’ combined offer to Wolf. If ABC makes an appropriate offer, Wolf may promptly accept or reject it. If he rejects it, he shall be enjoined from competing with ABC in the New York City area for the two-year period of that contractual offer.
*180Fein and Carro, JJ., concur with Sullivan, J.; Kupferman, J., concurs in the result in an opinion; Murphy, P. J., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on June 9, 1980, affirmed, without costs and without disbursements.
Appeal from the order of said court, entered on May 27, 1980, unanimously dismissed, as abandoned, without costs and without disbursements.